UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Edwin Diaz, on behalf of himself and all others
similarly situated,

Plaintiff,
—Vv—
Govberg, LLC,

Defendant.

 

 

ALISON J. NATHAN, District Judge:

19-cv-7851 (AJN)

ORDER

An initial pretrial conference in the above-captioned action is scheduled for January 30,

2020. Dkt. No. 18. The parties were instructed to submit via ECF a proposed case management

plan and joint letter no later than seven days before the conference, or January 23, 2020. Jd. The

Court has not yet received the required documents. The parties are therefore ordered to submit

their case management plan and joint letter no later than 5:00 p.m. on Wednesday, January 29,

2020.

SO ORDERED.

Dated: J anuary a , 2020
New York, New York

lI

LAN
Lh. ALISON J. NATHAN
Un

ited States District Judge

 
